Citation Nr: 0206228	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from April 
17, 1996.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1952 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 RO rating decision that 
granted service connection for PTSD and assigned a 10 percent 
rating from April 17, 1996.  Subsequently, by a March 1998 
rating action, a 30 percent rating was awarded, effective 
from April 17, 1996.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, April 17, 
1996.  

Besides the issue listed above, a claim of entitlement to 
service connection for bilateral hearing loss was developed 
for appellate review following the January 1997 rating 
decision.  By a March 2002 rating decision, the veteran was 
granted service connection for bilateral hearing loss with an 
evaluation of 0 percent, effective from April 17, 1996.  As 
such, this is considered a grant of the benefit sought by the 
veteran on appeal.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of his 
psychoneurotic symptoms, such as disjointed thought content, 
his reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.

2.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, partially retained judgment, disturbances 
of mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

3.  The veteran does not experience symptoms to a degree that 
his ability to establish and maintain effective or favorable 
relationships with people is severely impaired; his 
psychoneurotic symptoms are not of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  His occupational and social 
impairment does not result in deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 50 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.130 (Diagnostic Code 
9411) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of his claim.  

The Board also notes that the Court in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), stated that "when it 
is not possible to separate the effects of the [service-
connected condition and a non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)." Consequently, the Board will analyze 
the veteran's psychiatric symptomatology accordingly.

In the veteran's case, the pertinent evidence of record 
includes medical records from the veteran's private 
physician, D.M.S., M.D.  Records dated from November to 
December 1991 indicate that Dr. S. treated the veteran for 
generalized anxiety disorder during that time.  Additional 
private medical records from G.S., Inc. dated in January 
1992, reveal that the veteran had complaints of depression.

Also of record is a March 1996 treatment record from Dr. S.  
Dr. S. indicated that he had treated the veteran for 
generalized anxiety disorder.  Dr. S. found that the veteran 
had moderate stress and anxiety without the symptoms of 
depression.  He was diagnosed with a generalized anxiety 
disorder.  

A May 1996 examination performed by R.B.B., D.O., indicates 
that the veteran reported that he was nervous all of the 
time.  He complained of being very depressed.  He could not 
get along with his family or friends very well, and 
frequently became angry.  He did not want to be around his 
grandchildren, and stayed alone.  His only enjoyment came 
from an occasional game of bingo.  He stated that he had 
never had suicidal thoughts.  He slept three hours per night, 
and was tired all of the time.  He was aware, alert, and 
oriented times three.  He was dressed appropriately, and his 
clothes were clean.  His affect was normal.  He reported no 
paranoia, flight of ideas, or hallucinations.  His memory was 
good.  He reported no restriction of his daily activities, 
and reported no constriction of interests.  He reported that 
he was hostile at times to significant others.  The 
impression was moderate depressive neurosis/anxiety neurosis.  

Also of record is a June 1996 letter from Dr. S.  He stated 
that, in his opinion, the veteran was permanently and totally 
disabled.  Dr. S. did not indicate what condition caused the 
veteran to be totally disabled.  

The veteran was afforded a VA examination in September 1996.  
He reported that he had worked as a warehouse worker in a 
food store from November 1978 until 1984.  He stated that he 
lost between 30 and 40 days due to his "nerves being 
unbalanced."  He had also worked various jobs from 1985 
until 1989, and had lost approximately five weeks of time due 
to illness.  He reported that he had last worked as a 
supervisor from 1989 until he retired in December 1995.  He 
missed five days of work during that time due to illness.  He 
indicated that he recently began receiving Social Security 
disability benefits due to his arthritis, nervous condition, 
and fatigue.  He also stated that he had been married for 43 
years.  The examiner noted that the veteran was a poor 
historian, and found his thought process difficult to follow.  
The veteran reported that he had had problems with his nerves 
since his period of combat duty in Korea.  He had trouble 
falling asleep, and often awoke four or five times in the 
middle of the night.  He later suggested that he had to 
retire early because of his arm, shoulder, and back pain.  He 
had a flat, dull affect.  His thought content was somewhat 
disjointed, and the examiner found it hard to follow.  He 
stated that he did not "think right."  He stated that he 
had to rely on his wife to balance the checkbook because he 
became "mixed up."  

A VA mental disorders examination was performed in September 
1996.  The examiner noted that the veteran had retired 
several years earlier on Social Security disability benefits 
which were awarded based on his arthritis, diabetes, and a 
nervous condition.  The veteran stated that he was 
essentially asocial.  He had a sedentary daily routine, 
usually at home.  He related this sedentary routine entirely 
to his problems with arthritis and immobility, rather than 
mental illness.  He complained of depression and nervousness 
since his period in combat in 1952.  He had occasional 
intrusive thoughts.  He also had nightmares and flashbacks.  
He reported no delusional or hallucinatory phenomena.  The 
examiner could elicit no history of a thought disorder.  The 
examiner found the veteran to be clearly avoidant and at 
least borderline antisocial.  The veteran had had periods of 
depression with suicidal thoughts, but had rejected any 
suicidal intentions.  He gave a history of initial insomnia, 
and stated that he frequently awoke with anxiety from his 
nightmares.  Upon examination, the veteran was neatly 
dressed, made good eye contact, and was freely verbal.  He 
presented no evidence of delusions or hallucinations.  He was 
freely verbal, and his speech was relevant, logical, and 
coherent.  He expressed feeling stress due to an ongoing 
problem with large debts.  There was no evidence of disabling 
cognitive deficits.  He was diagnosed with PTSD, and a 
delayed situational adjustment reaction with a depressed 
mood.  

In his February 1997 notice of disagreement, the veteran 
wrote that, although his arthritis restricted his daily 
activities, his mental condition kept him isolated, and he 
was occupationally and socially impaired.  He also stated, in 
April 1997, that the September 1996 VA mental disorders 
examination report was incorrect in that he had not been 
retired for several years; he actually began receiving Social 
Security disability benefits in January 1996.  The veteran 
further stated that he was not able to maintain effective 
relationships with people.  He suggested that his difficulty 
in dealing with stress rendered him unable to work as a 
supervisor.  He stated that he had no initiative to do 
things, and reported that he had anxiety and some memory 
loss.  

A VA social survey was performed in December 1997.  The 
veteran stated that he was disabled from his regular 
employment because of his nervous condition.  He reported 
nightmares, intrusive thoughts, and sleep impairment.  He 
stated that his condition affected his ability to have a 
normal relationship within his family.  

A February 1998 VA treatment record indicates that the 
veteran reported that he considered himself retired.  He 
tried some to perform "day work" several times, but could 
not think clearly and could not get along with others.  He 
did chores around the house.  He reported that he could not 
leave his house because he became nervous and aggravated.  He 
used to fish, but no longer did so.  He did not attend 
church, and had no hobbies.  He reported that he was often 
depressed during the previous year.  He indicated that he had 
cried, and had had fleeting suicidal ideations.  He found 
himself nervous and irritable, and could not get along with 
anyone, including his family.  He reported that he constantly 
felt like striking them. He reported that his mind drifted.  
He felt left out, but knew that he was welcome to see his 
many grandchildren.  He was oriented times three, alert, 
timid, and polite in manner.  His mood was very dysphoric and 
very reserved.  He had a flattened affect.  He had no 
suicidal ideations.  He was burdened with violent impulses, 
but had no sustained homicidal ideations.  He reported no 
delusions or specific fears.  His thought process was labored 
and coherent.  No disassociations were observed or reported.  
His thought content was preoccupied with the Korean War.  He 
could not denote the positive aspects of his life with the 
intensity sufficient enough to alter his mood and train of 
thought.  His impulse control was constantly challenged, but 
he did not act on his ideations to any extent.  Insight and 
judgment were partially retained.  Short-term memory was 
within normal limits.  He had poor concentration due to his 
preoccupations and intrusive memories.  His sleep was 
compromised and nonrestorative.  He had intermittent insomnia 
and repetitive nightmares.  He was diagnosed with chronic 
PTSD, and was assigned a Global Assessment of Functioning 
(GAF) score of 60.

Also of record are Social Security Administration (SSA) 
records received in February 1999.  The veteran was awarded 
Social Security disability benefits due to osteoarthritis and 
diabetes mellitus.  Regarding his work history, the veteran 
indicated that he last worked in a supervisory position with 
a fiberglass company.  He indicated that he supervised up to 
15 people.  He also indicated that his job duties had changed 
because he could not handle the stress associated with 
dealing with his coworkers.  He also had difficulty thinking 
correctly sometimes.  He also reported that his condition 
kept him from working because he became nervous and 
distressed.  In regards to social contacts, the veteran 
indicated that he sometimes socialized with his relatives.  
He also indicated that he fished sometimes.  

A VA examination was performed in September 1999.  The 
veteran reported that his condition had worsened.  He 
complained of a recent flashback and nightmares.  He had 
trouble with his nerves, and was depressed.  He could not get 
along with people, and was especially hateful toward his 
wife.  He became angry over nothing.  He did not want to go 
to an upcoming family reunion, and felt that he was not 
really wanted.   He was oriented, timid, cooperative, 
reserved, and untalkative.  Attention and concentration were 
within normal limits.  Thought processes were coherent, and 
no formal thought disorder was noted.  He had no future plans 
or ambitions.  His mood and affect were mildly dysphoric and 
somewhat blunted.  He was chronically irritable.  He 
expressed much love about his grandchildren, but did not 
associate much with them.  The examiner commented, however, 
that their presence may have enlivened him to a small degree.  
His daily life did not include associating with persons 
outside of his family.  The examiner's impression was of 
chronic PTSD, characterized by social alienation, ongoing 
irritability, and chronic sleep disruption.  His GAF was 60.  

The veteran's PTSD has been rated under Diagnostic Code 9411.  
The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD.  See 61 Fed. Reg. 52,695 (1996).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
expressed intent to the contrary.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As this case has been pending 
since April 1996, the veteran's claim for a higher disability 
rating for PTSD will be considered under the criteria in 
effect prior to and after November 7, 1996.  However, the new 
regulations cannot be applied prior to their effective date.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).

Prior to November 7, 1996, a 30 percent disability rating for 
PTSD was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, the psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996).  A 50 percent disability rating for PTSD was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent rating was warranted when there was severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or when the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  A 
100 percent rating was also warranted when there was 
demonstrable inability to obtain or retain employment.  Id.  

In determining whether a 30 percent or 50 percent disability 
rating is appropriate, it is pertinent to note that, in a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

Under the revised criteria, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).   38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2001).  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

Applying the foregoing principles to the facts of the present 
case, and granting the veteran the benefit of the doubt in 
this matter, the Board finds that a 50 percent rating for the 
veteran's service-connected PTSD is warranted.  This is true 
whether his disability is evaluated under the old or the new 
criteria.  38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996) 
and 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2001).  This is 
also so throughout the pendency of the claim.  Fenderson, 
supra.  

The Board notes that the medical evidence may be 
characterized as showing a disability picture that results in 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships under the old 
criteria.  The veteran was diagnosed as being clearly 
avoidant, and at least borderline antisocial.  He did not 
associate with anyone outside of his family.  Additionally, 
presumably by reason of his psychoneurotic symptoms, the 
veteran's reliability, flexibility, and efficiency levels 
were so reduced so as to result in considerable industrial 
impairment.  The veteran suggested that part of the reason 
why he quit his last job was because of the stress he 
experienced from having to work in a supervisory position.  
Additionally, the veteran's thought content was disjointed 
and difficult to follow.  He indicated that he had difficulty 
thinking sometimes.  In addition, the veteran had tried to 
work again after he started receiving Social Security 
disability, but this attempt was not successful as he could 
not think clearly and did not get along with others.  

Similarly, the Board also notes that the medical evidence may 
be characterized as showing a disability picture that results 
in occupational and social impairment with reduced 
reliability and productivity under the new criteria.  The 
veteran had a depressed mood, chronic sleep impairment, 
anxiety, and some memory loss.  In addition, the veteran had 
a flattened affect on more than one occasion.  Moreover, 
judgment was found to be only partially retained.  It has 
also been shown that the veteran has had difficulty in 
establishing and maintaining effective relationships.  The 
veteran indicated that he was hostile to his wife at times, 
and he did not associate with his grandchildren very often.  
He did not attend church, and he had no hobbies.  
Furthermore, the veteran's PTSD has caused him difficulty in 
maintaining effective work relationships as his inability to 
deal with stress affected his work as a supervisor.  He also 
stated that he had difficulty thinking at times, and could 
not get along with others.  

Therefore, under such circumstances, the Board concludes that 
the veteran's adverse symptomatology more closely meets the 
criteria for a 50 percent rating under both the old and the 
new rating criteria for PTSD.  38 C.F.R. § 4.132 (Diagnostic 
Code 9411) (1996) and 38 C.F.R. § 4.130 (Diagnostic Code 
9411) (2001).

As to whether the veteran's service-connected PTSD is 
disabling to the level of 70 percent or more under the old or 
the new criteria, the Board finds that it is not.  The 
veteran does suffer from some symptoms contained in the new 
criteria for a 70 percent rating and for a 100 percent 
rating; however, his overall disability picture does not rise 
to a level beyond a 50 percent rating.  For example, although 
the veteran reported some suicidal ideations, there was no 
indication that that these thoughts were persistent.  He did 
not report any obsessional rituals, nor was his speech ever 
found to be illogical, obscure, or irrelevant.  Additionally, 
while the veteran reported depression, the record does not 
indicate that it affected his ability to function 
independently, appropriately, and effectively.  In fact, 
other than the fact that the veteran's wife balanced their 
checkbook, the veteran appeared to be able to maintain his 
normal daily activities.  Additionally, although the veteran 
often became angry and his impulse control was constantly 
challenged, there is no indication that this ever resulted in 
periods of violence.  There is no indication that the veteran 
had spatial disorientation, or that he neglected his personal 
appearance and hygiene.  Although the veteran reported 
difficulty in performing "day work," he also indicated 
several times that he essentially considered himself retired.  
Additionally, although the veteran reported difficulty 
establishing and maintaining effective relationships, he has 
been married to his wife for over 40 years, and was able to 
express his love for his grandchildren.  Therefore, although 
his relationship with his family was difficult, he has been 
able to maintain it.  As such, his disability does not rise 
to the level of a 70 percent rating under the new criteria.  

Similarly, with respect to the old criteria, the veteran's 
disability has not risen to the level of severe impairment of 
the ability to establish and maintain effective or favorable 
relationships with people.  As stated above, the veteran had 
been married for over 40 years, and was able to express his 
love for his grandchildren.  Although he did not socialize 
outside of his family, he was able to maintain his family 
relationships.  Additionally, the veteran's psychoneurotic 
symptoms are not of such severity and persistence that there 
is severe impairment in the ability to obtain or retain 
employment.  In fact, the veteran was afforded a supervisory 
position in his last job, and apparently quit working not 
only because of his PTSD, but because of his other 
disabilities as well.  He currently considered himself 
retired.  As such, his PTSD symptomatology does not rise to 
the level of a 70 percent rating under the old criteria.  

While the VA examiners provided a GAF score of 60-
correlating with moderate symptoms or moderate difficulty in 
social or occupational functioning, the Board is of the view 
that the evidence of record reveals symptomatology more 
severely disabling under the diagnostic criteria of § 4.130.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The Board notes that the veteran has 
reported more serious symptoms, such as suicidal ideations, 
borderline antisocial symptomatology, and disjointed thought 
content.  In other words, his clearly documented symptoms 
provide a clearer picture of his disability than the GAF 
scores assigned.  38 C.F.R. § 4.126 (2001) (an evaluation is 
to be assigned based on all the evidence rather than solely 
on the examiner's assessment of the level of disability at 
the moment of the examination).  Thus, the Board finds, for 
the reasons set forth above, that the veteran's difficulties 
more closely approximate the criteria for a 50 percent 
rating.  Indeed, it is both the old and the new criteria for 
the 50 percent rating that specifically refer to disturbances 
akin to those experienced by the veteran-problems with 
affect, mood, and considerable impairment in maintaining 
effective or favorable relationships with people, etc.  
Consequently, the Board finds that his symptoms are best 
represented by the criteria for a 50 percent rating.  
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996) and 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2001).  This is so throughout 
the pendency of the claim.  Fenderson, supra.  

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

In this regard, the Board notes that although the veteran 
reported excessive absenteeism, the record indicates that he 
was able to work for several companies for a substantial 
length of time.  Although Dr. S. indicated that the veteran 
was totally disabled, he did not indicate which 
disability(ies) totally disabled the veteran.  In this 
regard, the Board notes that although the veteran reported 
that he received Social Security disability benefits on 
account of his PTSD, the record in fact indicates that the 
veteran was awarded Social Security benefits based on 
disabilities unrelated to PTSD-namely, arthritis and 
diabetes.  He also indicated that his sedentary lifestyle was 
not due to his PTSD, but was due to his arthritis.  As noted 
above, the 50 percent rating specifically contemplates the 
level of difficulties experienced by the veteran.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statements of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  Also, the 
veteran was afforded VA examinations that addressed the 
pertinent issue in this case.  As such, the record does not 
suggest that further evidentiary development was required of 
the RO.  Consequently, inasmuch as VA has fulfilled its 
duties to notify and assist in this case, further action 
under the new law would serve no useful purpose except to 
delay the veteran's claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

A 50 percent rating for PTSD from April 17, 1996, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

